Barrett, J.
The only question presented by the facts agreed Upon is, whelherany thing'morewas necessary tobe done than was ‘done, in order to protect the assigned property in the assignee, ■against the attachment of the creditors of the assignor. In ■other words, whether the law will imply fraud, as against ‘such ■creditors, from the facts reported. No question of fraud in fact •is involved ; but only one of what is called fraud in law, as ■depending on the facts as to possession.
On this point, the provision of the statute of 1857, No. 11-, sec. 3, seems explicit and conclusive. It is iu terms, that after the copies of the assignment and boud have been filed, as required by the statute, the assigned property shall not be liable to attachment and execution at the suit of the creditors of the assignor. The statute prescribes what is to be done iu order to a valid assignment of the property, and when that is done, the assignee is invested with a valid title, unless it be affected with fraud in fact. The principle of Vail v. Peck et als., 27 Vt. 764, is directly applicable to this c ise.
Judgment reversed, and judgment for the plaintiff, for the value of the property, as agreed.